I concur in the judgment and opinion of the court as a logical step in the long history of the right to bail. In England, and also in the Colonies prior to the Revolutionary War, the pre-trial release of a prisoner was being established as a right rather than a discretionary benefit granted by a court. This right developed strongly in the major colonies of Massachusetts, Pennsylvania and Virginia; was recognized in the Continental Congress by the adoption of the Northwest Ordinance; was *Page 267 
included in the Judiciary Act (1 Statute 91, Sec. 33 [1789]); and was written into the constitutions of some thirty-eight states, including Ohio.
In colonial days, both in England and in the Colonies, numerous offenses were punishable by death. For example, Massachusetts punished thirteen offenses with death in 1641.2
As time went on, the number of crimes punishable by death diminished, so that by 1972 nine states had eliminated the death penalty completely, five others restricted it to extremely rare crimes, and thirty-eight retained it only for murder and in some states also for rape. Furman, supra, 33 L. Ed. 2d 405, footnotes 51 and 52. By its decision in Furman, supra, on June 29, 1972, the Supreme Court in a case involving first degree murder and two cases involving rape, declared that the imposition and carrying out of the death penalty as arrived at in the three cases decided constitutes cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments. Consequently, with the exception of such capital offenses, which continue to exist as a result of the death penalty provided by R. C. 2901.09, as to the President, Vice-President or a person in line of succession to the presidency, and R. C. 2901.10, as to the Governor or Lieutenant Governor of a state or territory of the United States, capital offenses presently no longer exist in Ohio. State v. Leigh, 31 Ohio St. 2d 97, at 99.
2 For a scholarly and well documented article on this historic development, see University of Pennsylvania Law Review, Crisis in Bail, Vol. 113, p. 959 (1965), by Caleb Foote, Prof. of Law, University of Pennsylvania. *Page 268